In an action in which the plaintiff wife was previously awarded a judgment of divorce, defendant appeals from an order of the Supreme Court, Westchester County, entered January 30, 1976, which, inter alia, (1) denied his motion *582for a downward modification of alimony, (2) fixed the amount of arrears and directed the entry of a money judgment therefor and (3) ordered a $40 per week wage deduction. Order modified, on the facts, by deleting the second and third decretal paragraphs thereof and substituting therefor a provision denying the application for the entry of a money judgment for arrearages in alimony. As so modified, order affirmed, without costs or disbursements. The record indicates that appellant was without resources to pay the arrears. To assist appellant to extricate himself from his present extreme indebtedness, the provision for the entry of a money judgment for arrears in alimony has been deleted from the order under review. Nevertheless, appellant must pay the awarded $40 weekly alimony, as deducted by his employer, from the present time. The record also indicates that appellant received a fair hearing. Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.